Citation Nr: 1048120	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to service connection for the purpose of accrued 
benefits for squamous cell carcinoma of the tongue.

3.  Entitlement to service connection for the purpose of accrued 
benefits for cancer of the larynx. 

4.  Eligibility for Dependants' Educational Assistance (DEA) 
benefits pursuant to 38 U.S.C.A. Chapter 35. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to April 1970, 
including service in the Republic of Vietnam.  He died in July 
2006.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In August 2010, the Board referred this case for medical expert 
opinion by an oncologist from the Veterans Health Administration 
(VHA).

In December 2010 the Veteran, through her representative, 
submitted additional argument on the issue of entitlement to 
service connection for the cause of the Veteran's death and on 
the issue of entitlement to service connection for the purpose of 
accrued benefits for squamous cell carcinoma of the tongue.  
Therein the Veteran requested that the Board remand her case to 
the Agency of Original Jurisdiction (AOJ) for review of that 
evidence.  However, in light of the favorable determination with 
respect to those issues the Board finds that remand is not 
necessary.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in 
July 2006 and that the immediate cause of death was squamous cell 
carcinoma of the tongue.  

2.  At the time of his death, the Veteran had not been granted 
entitlement to service connection for any disability. 

3.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran developed disability, 
associated with presumed in-service exposure to herbicides, that 
contributed to cause his death.

4.  At the time of the Veteran's death, he had claims pending for 
entitlement to service connection for squamous cell carcinoma of 
the tongue and entitlement to service connection for cancer of 
the larynx. 

5.  In April 2007, within one year of the Veteran's death, the 
appellant filed a claim of entitlement to service connection for 
the squamous cell carcinoma of the tongue and cancer of the 
larynx, for accrued benefits purposes.  

6.  The Veteran served on active duty in Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent Orange.

7.  At the time of his death, there was an approximate balance of 
positive and negative evidence as to whether the Veteran's 
squamous cell carcinoma of the tongue is etiologically related to 
his presumed in-service exposure to Agent Orange.

8.  At the time of his death, the evidence of record did not 
establish that the Veteran had been diagnosed with cancer of the 
larynx.  

9.  Having granted entitlement to service connection for the 
cause of the Veteran's death, basic eligibility for DEA benefits 
is demonstrated.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the appellant, the 
criteria for establishment of service connection for the cause of 
the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.302, 3.303, 
3.312 (2010). 

2.  With resolution of reasonable doubt in the appellant's favor, 
the criteria for entitlement to service connection for squamous 
cell carcinoma of the tongue for purposes of accrued benefits 
have been met.  38 U.S.C.A. §§ 1110, 5121 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.1000 (2010).  

3.  The criteria for entitlement to service connection for cancer 
of the larynx for purposes of accrued benefits have not been met.  
38 U.S.C.A. §§ 1110, 5121 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.1000 (2010).  

4.  Basic eligibility for DEA benefits under 38 U.S.C.A. Chapter 
35 is established by operation of law.  38 U.S.C.A. §§ 1310, 
3500, 3501, 3510, 3512, 5103A, 5103(a) (West 2002); 38 C.F.R. 
§§ 3.312, 3.807, 21.3020, 21.3021 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) 
redefined VA's duty to assist a claimant in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, and 3.326(a) 
(2010). 

The Board notes that while the appellant did file a specific 
claim for accrued benefits, a claim for cause of death by a 
surviving spouse is deemed to include a claim for accrued 
benefits.  See 38 C.F.R. § 3.152(b)(1).  Therefore, the appellant 
was not provided specific notice with regard to the evidence 
necessary to support these claims.  However, the Veteran was 
provided notice during his lifetime in June 2006 regarding his 
claims for service connection.  Moreover, the Board notes that 
the law requires that accrued benefit claims be adjudicated on 
the basis of the evidence that was of record at the time of the 
Veteran's death.  38 C.F.R. § 3.1000(d)(4).  Thus, there is no 
prejudice to the claimant in the adjudication of the accrued 
benefits claims.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Concerning the issue of service connection for the Veteran's 
cause of death and eligibility for Dependants' Educational 
Assistance (DEA) benefits pursuant to 38 U.S.C.A. Chapter 35, the 
Board finds that the RO has substantially satisfied the duties to 
notify and assist, as required by the VCAA.  To the extent that 
there may be any deficient notice or assistance, there is no 
prejudice to the appellant in proceeding with those issues given 
the favorable nature of the Board's decision.  

The Board has reviewed all the evidence in the Veteran's claim 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

II. Analysis

A. Cause of Death

The appellant has claimed entitlement to service connection for 
the cause of the Veteran's death.  To establish service 
connection for the cause of a veteran's death, the evidence must 
show that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition, be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effect and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).  Further, there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for consideration 
whether there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. 
§ 3.312(c)(4). 

The Veteran died in July 2006 from what his Certificate of Death 
describes as "squamous cell carcinoma, tongue."  The appellant 
contends that the Veteran's tongue cancer was caused by his 
exposure to herbicides during service.  

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
The last date of which a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which he 
or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  

If a veteran, who served in the Republic of Vietnam was exposed 
to an herbicide agent during active military, naval or air 
service, the following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied: AL amyloidosis, chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), type II diabetes, and chronic 
lymphocytic leukemia.  38 C.F.R. § 3.309(e) (2010). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne and other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

In addition, the Secretary has published a list of specific 
conditions for which a presumption of service connection based on 
exposure to herbicides used in Vietnam during the Vietnam era is 
not warranted.  These include hepatobiliary cancers; oral, nasal 
and pharyngeal cancer; bone and joint cancer; skin cancers 
(melanoma, basal, and squamous cell); breast cancer; female 
reproductive system cancer (cervix, uterus, ovary); testicular 
cancer; urinary bladder cancer; renal cancer; leukemia (other 
than chronic lymphocytic leukemia); abnormal sperm 
characteristics and infertility; spontaneous abortion; neonatal 
or infant death and stillbirth in offspring of exposed 
individuals; low birthweight in offspring of exposed individuals; 
birth defects (other than spina bifida) in offspring of exposed 
individuals; childhood cancer (including acute myelogenous 
leukemia) in offspring of exposed individuals; neurobehavioral 
disorders (cognitive and neuropsychiatric); movement disorder, 
including Parkinson's disease and amyotrophic lateral sclerosis; 
chronic peripheral nervous system disorders; respiratory 
disorders; gastrointestinal, metabolic, and digestive disorders 
(changes in liver enzymes, lipid abnormalities, ulcers); immune 
system disorders (immune suppression, autoimmunity); circulatory 
disorders; amyloid light-chain amyloidosis; endometriosis; and 
effects of thyroid homeostatis; gastrointestinal tumors 
(esophageal, stomach, pancreas, colon, rectum); and brain tumors, 
or any other disability not specified.  See Notice, 72 Fed. Reg. 
32395-407 (June 12, 2007); see also Notice, 68 Fed. Reg. 27630-
27641 (May 20, 2003); Notice, 67 Fed. Reg. 42600 (June 24, 2002); 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 
59232 (November 2, 1999). 

As noted above, the Veteran has verified service in the Republic 
of Vietnam during the Vietnam era.  He is therefore presumed to 
have been exposed to Agent Orange. However, the presumption of 
service connection is expressly noted not to apply to oral 
cancers, including squamous cell carcinoma of the tongue.  

Notwithstanding the above, the United States Court of Appeals for 
the Federal Circuit has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007) ("The existence of presumptive service 
connection for a condition based on exposure to Agent Orange 
presupposes that it is possible for medical evidence to prove 
such a link before the National Academy of Sciences recognizes a 
positive association.").  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that when a 
claimed disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Board notes that it cannot make its own independent medical 
determinations, and it must have plausible reasons, based on 
medical evidence in the record, for favoring one medical opinion 
over another.   Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Thus, the resolution of this claim is dependent upon the medical 
opinions of record.  

When there is an approximate balance in the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on the merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1995), citing Gilbert. 

Post-service private treatment records indicate that the Veteran 
reported having a lesion on his right oral tongue for many years 
and that biopsies from 1994 and April 2004 demonstrated dysplasia 
and mild to moderate dysplasia, respectively.  The Veteran 
complained of increasing discomfort and was diagnosed with 
poorly-differentiated squamous cell carcinoma in January 2005.  

The Veteran underwent panendoscopy and biopsies of the tongue in 
February 2005.  These demonstrated no tumor in mapping biopsies 
of the right anterior floor of the mouth, mid-anterior, and mid 
posterior right lingual gingival sulcus, but moderate to well-
differentiated infiltrating squamous cell carcinoma in the right 
lateral tongue.  Excision of the right lateral tongue lesion was 
performed later that month.  In March 2005 the Veteran underwent 
right selective neck dissection with excision of the sublingual 
and submaxillary gland.  No tumor was noted in the submental 
lymph node, but two of six perifacial lymph nodes were noted to 
contain metastic disease with soft tissue extension and one of 
six right level II nodes contained metastatic tumor.  On addition 
right neck dissection there were one of six level IV nodes and 
two of six level V nodes containing metastatic tumor.  

Private treatment records from April 2005 indicate that the 
Veteran was uncertain if he had any other blood relatives who 
have had tumors or malignancies.  He also reported that he smoked 
"a little" from about age eighteen to twenty-one, but otherwise 
had not smoked or chewed tobacco.  The Veteran indicated that he 
has never drunk concentrated alcohol, but that he does have about 
one glass of beer daily.  Post-operative radiation treatment was 
completed in June 2005.  Private treatment records from June 2006 
indicate an impression of progressive neck cancer with extension 
tissue invasion and necrosis. 

A July 2006 letter from Dr. Evans, the Veteran's treating 
oncologist, indicates that the Veteran was in the advanced stages 
of a cancer that originated in his oral cavity.  He noted that in 
spite of multimodality treatment with surgery and radiation 
therapy the cancer proved to be unusually aggressive and recurred 
very rapidly.  Dr. Evans noted that the Veteran was a non-smoker 
and had no risk factors for developing a cancer of this type 
other than his exposure to Agent Orange during service.  Dr. 
Evans stated that the Veteran's oral cavity is certainly as much 
a part of his airway as are his larynx, trachea and lung.  He 
further stated that even though such things cannot be proven 
beyond a shadow of a doubt, he believed that the Veteran's cancer 
was the result of his exposure to Agent Orange.  

In April 2007 the appellant submitted an additional letter from 
Dr. Evans.  In this letter Dr. Evans more thoroughly explained 
his credentials as a board certified radiation oncologist and 
former director of the Department of Radiation Oncology at Marin 
General Hospital in San Rafael, California, where he indicated 
having practiced for 25 years.  Dr. Evans again noted that the 
Veteran's cancer was unusual in that it occurred at a relatively 
young age, occurred in the absence of any obvious risk factors 
such as smoking or chewing tobacco, and was unusually aggressive.  
He stated that given the paucity of other obvious contributing 
factors, as based on his extensive experience, education and 
training, the cancer was due to his exposure to an herbicide 
agent in service.  He also stated that given the relatively few 
cases of cancer of the oral tongue, it was unlikely that anyone 
would be able to show a statistical connection between Agent 
Orange and cancer of the oral tongue, but that this does not mean 
a connection does not exist.  Finally, Dr. Evans argued that the 
oral cavity should be considered part of the respiratory system.  

In August 2010 the Board sought an advisory medical opinion from 
a health care expert of the Veterans Health Administration (VHA).  
The VHA oncologist reviewed the Veteran's claims file and 
provided an opinion that it was highly unlikely that the 
Veteran's squamous cell carcinoma was due to in-service exposure 
to herbicide.  The physician noted that there is no clear 
evidence or literature linking herbicide exposure to oral cavity 
cancers and cited a study that indicated that there was 
inadequate or insufficient evidence to determine an association 
between oral cavity squamous cell cancers and prior exposure to 
Agent Orange.  Going on, the VHA oncologists stated that Dr. 
Evans' opinion based solely on his "extensive experience, 
education, and training" was insufficient evidence to support 
his conclusion.  

The probative value of medical evidence is based on the medical 
expert's personal examination of the patient, his or her 
knowledge and skill in analyzing the data, and his or her medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  The U.S. Court of Appeals for 
Veterans Claims has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the opinion 
of a veteran's treating physician over the opinion of a VA or 
other physician.  See Guerrieri, at 470-71.  

Having reviewed the entirety of the evidence of record, including 
the etiology opinion from the Veteran's treating physician and 
that from the VHA oncologist, the Board concludes that there is 
an approximate balance of positive and negative evidence 
regarding the question of whether the Veteran's tongue cancer was 
caused by his in-service exposure to Agent Orange.  

As discussed, Dr. Evans has opined in support of the appellant's 
claim that the Veteran tongue cancer is a result of his Agent 
Orange exposure.  On the other hand, the VHA oncologist has 
stated that it is very unlikely that the Veteran's tongue cancer 
was related to exposure to herbicides in service.  

As stated, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical opinion 
over another.  In this regard, the Board notes that all of the 
pertinent etiology opinions of record were prepared by medical 
professionals who had the opportunity to review the Veteran's 
relevant medical history prior to forming an opinion.  While, as 
noted above, greater weight is not given to the opinions of the 
Veteran's physicians solely by virtue of their having regularly 
treated the Veteran, the Board does note that the letters from 
Dr. Evans demonstrate his in depth knowledge of the Veteran's 
pertinent medical history.  In essence, Dr. Evans was highly 
familiar with the Veteran's pertinent medical history, as he 
himself authored a significant portion of the medical evidence of 
record, and was able to provide a probative medical opinion on 
the matter at hand.

The Board further notes that both Dr. Evans and the VHA physician 
are oncologists whose opinions were informed by their specialized 
knowledge of that particular field.  The Board thus finds that 
both doctors were highly qualified to review the Veteran's 
medical records and opine as to the etiological origin of the 
Veteran's tongue cancer.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

The Board notes that both physicians have submitted medical 
opinions that explain their supporting rationale in terms of both 
the facts of the Veteran's case and the pertinent medical 
principles at issue.  

Consequently, the Board finds that the overall record is in 
relative equipoise as to whether there is an etiological 
relationship between the Veteran's in-service exposure to Agent 
Orange and his tongue cancer.  Having so found, the Board notes 
that there it is undisputed that the Veteran died from his 
squamous cell carcinoma of the tongue.  Therefore, resolving 
reasonable doubt in favor of the appellant, the Board finds that 
a grant of service connection for the Veteran's cause of death is 
warranted. 

B.  Accrued Benefits

The law and regulations government claims for accrued benefits, 
as applicable to this case, state that, upon the death of a 
veteran, his or her lawful surviving spouse may be paid period 
monetary benefits to which he or she was entitled at the time of 
death, and which were due and unpaid for a period not to exceed 
two years, based on existing rating decision or other evidence 
that was on file when the veteran died.  38 U.S.C.A. § 5121 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2010).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that for a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending at 
the time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  The Federal Circuit 
noted that this conclusion comported with the decision in 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996), which 
stated that a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued benefits 
claims is that, without the veteran having a claim pending at the 
time of death, the surviving spouse has no claim upon which to 
derive his or her own application.    Id. at 1300.  

The Board also notes that 38 U.S.C.A. § 5121(a) was amended 
effective December 16, 2003, to remove the two-year limitation on 
the receipt of accrued benefits.  That amendment to 38 U.S.C.A. 
§ 5121(a) is only effective for deaths occurring on or after 
December 16, 2003.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

The application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
Here, the Board concludes that there was a pending claim at the 
time of the Veteran's death in July 2006.  The term "pending 
claim" means an application, formal or informal, which has not 
been finally adjudicated.  38 C.F.R. § 3.160(c).  The term 
"finally adjudicated claim" means an application, formal or 
informal, which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is 
earlier.  38 C.F.R. § 3.160(d).  See also 38 C.F.R. § 20.1103, 
20.1104.  

In this regard, in March 2006, the Veteran filed a claim for 
entitlement to service connection for squamous cell carcinoma of 
the tongue and entitlement to service connection for cancer of 
the larynx, contending that these conditions were due to exposure 
to Agent Orange in service.  In July 2006, service connection was 
denied for both of those conditions.  The Veteran died later that 
month, and in April 2007 she filed the claim currently on appeal.  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

With regard to the appellant's claim for service connection for 
cancer of the larynx for accrued benefits purposes, the Board 
finds that the evidence of record does not establish that the 
Veteran was ever diagnosed with cancer of the larynx.  Thus, 
taking all of the relevant medical evidence into account, the 
Board must find that the preponderance of the evidence is against 
the appellant's claim for accrued benefits for cancer of the 
larynx.  

Moving on to the appellant's claim for accrued benefits for 
squamous cell carcinoma of the tongue, the Board notes that the 
evidence does establish that this condition has been diagnosed.  
As such, the Board must examine any evidence linking that 
condition to service, including to the Veteran's presumed Agent 
Orange exposure.  In this regard, the Board notes that the 
evidence of record has been discussed extensively in the section 
above.  

In light of the above discussion in the preceding section, and 
even considering only that evidence which was of record at the 
time of the Veteran's death, the Board finds that entitlement to 
service connection for squamous cell carcinoma of the tongue, for 
the purposes of accrued benefits, is warranted.  

C.  Dependents' Educational Assistance

Chapter 35 of Title 38, United States Code extends VA education 
program benefits to surviving spouses of veterans who died of 
service-connected disability.  38 U.S.C.A. §§ 3500, 3501(a)(1).  
As service connection for the cause of the Veteran's death has 
been granted, the criteria for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have been met.  


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted. 

Entitlement to service connection for the purpose of accrued 
benefits for cancer of the larynx is denied.

Entitlement to service connection for the purpose of accrued 
benefits for squamous cell carcinoma of the tongue is granted.

Basic eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code is established under the law. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


